First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 3, 4, 7-11, 27-34 and 66-71 are pending in the present application. The instant claims are rejected as indicated below.

Double Patenting
Applicant is advised that should claims 66-68 be found allowable, claims 69-71 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both 

Claim Rejections - 35 USC § 103
The rejection of claims 2, 5, 6 and 12-26 under 35 USC 103 over Hansen et al. (US 9,499,514) in view of Yokoo et al. (PLOS ONE, 2015 cited by applicant in the IDS submitted 1/31/2019) is made moot by the cancellation of the instant claims.

The rejection of claims 1, 3, 4, 7-11 and 27-34 under 35 USC 103 over Hansen et al. (US 9,499,514) in view of Yokoo et al. (PLOS ONE, 2015 cited by applicant in the IDS submitted 1/31/2019) is maintained and claims 66-68 are rejected under 35 USC 103 over Hansen et al. (US 9,499,514) in view of Yokoo et al. (PLOS ONE, 2015 cited by applicant in the IDS submitted 1/31/2019).
Hansen discloses a pharmaceutical composition comprising: (2-(4-chlorophenyl) -N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide) (see the entire article, especially Abstract; col. 1, lines 14-20; col. 35, compound #4; col. 65, line 29 - col. 78, line 2: Formulation of Pharmaceutical Compositions). The reference teaches
Dosage formulations containing the active ingredient in the range of 0.005% to 100% with the balance made up from non-toxic carrier may be prepared (see col. 68, lines 21-23;
The use of various carriers known in the art including cyclodextrins (see col. 72, 
buffering agents (for example, acetate or citrate buffer, see col. 67, lines 15-16);
A solid form of the compound (see col. 84, Example 7) and
The use of the compound for the treatment of cancer, such as, leukemia (col. 8, lines 27-67).

Hansen does not disclose a formulation comprising hydroxypropyl 8-cyclodextrin in an amount of about 99.1 to about 99.99%, based on the total weight of the formulation or a formulation comprising formic acid.

However, 
as taught by Hansen, various carriers/diluents known in the art, including cyclodextrins and buffering agents, can be utilized in the formulation;
Yokoo discloses the use of hydroxypropyl beta-cyclodextrin as an excipient (pg. 1, abstract) and that it is utilized to treat leukemia (pg. 1, abstract) and
formic acid, like acetic acid and citric acid, is utilized in the pharmaceutical art as buffering agents (see for example, US 2018/0353529, paragraph [0068]; 2021/0069653, paragraph [0047]).

Therefore, it would have been obvious to one with skill in the art to make the formulation disclosed by Hansen, utilizing various cyclodextrin carriers as disclosed, including cyclodextrins which provide additional treatment of leukemia, such as hydroxypropyl beta-cyclodextrin, as disclosed by Yokoo; wherein the amount of carrier is the balance of the formulation offsetting the active agent.  It would also have been 
In essence, the use of cyclodextrin, such as, hydroxypropyl beta-cyclodextrin and buffering agent, such as, formic acid would have been obvious to the skilled artisan as discussed above. The utilization of various known nontoxic carriers in the production of various formulations with various amounts of the active ingredient(s) is routine in the pharmaceutical art and, thus, would have been obvious to the skilled artisan in the art at the time of the present invention.  Absence a showing of criticality of the claimed amounts and/or excipient(s), the claimed invention is rendered prima facie obvious.
The recitation of the process of making the formulation as recited by instant claims 69-71 is noted.  However, the patentability of the formulation is not depended on the process absence a showing of difference in formulation obtained.

Response to Arguments
Applicant argues
The Federal Circuit has held that there must be some reason to modify the prior art in the manner necessary to arrive at the claimed invention, wherein a lack of recognition of the flaws in the prior art that would prompt such modification weighs against a finding of obviousness (even though the possibility of certain modifications were known, there were no undue technical hurdles to overcome and there was no lack of a reasonable expectation of success); In other words, the court found that there was no reason why a person having ordinary skill in the art would have taken on the extra work and great expense needed to modify the teaching of the prior art unless there were some teaching or suggestion in the 
The proper determination of obviousness takes into account whether a person of ordinary skill in the art would have had reason to attempt the claimed subject matter; and whether there would have been a reasonable expectation of success in doing so; PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1360 (Fed. Cir. 2007);
Hansen does not suggest selecting any specific compound from the large number of compounds disclosed therein to prepare any specific pharmaceutical composition, much less, a specific formulation using (2-(4-chlorophenyl)-N-((2-(2,6- dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide), or a stereoisomer or mixture of stereoisomers, pharmaceutically acceptable salt, tautomer, prodrug, solvate, hydrate, co-crystal, clathrate, or polymorph thereof in the amounts recited in the claimed formulations; does not even mention hydroxypropyl B-cyclodextrin as a pharmaceutical carrier, not to mention the specific range of hydroxypropyl B-cyclodextrin and does not teach using formic acid; and
Yokoo says nothing about formulations of (2-(4-chlorophenyl)-N-((2-(2,6- dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide), or a stereoisomer or mixture of stereoisomers, pharmaceutically acceptable salt, tautomer, prodrug, solvate, hydrate, co-crystal, clathrate, or polymorph thereof.

Applicant’s argument was considered but not persuasive for the following reasons.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, applicant’s arguments that Hansen does not mention hydroxypropyl β-cyclodextrin or formic acid and that Yokoo says nothing about formulations of (2-(4-chlorophenyl)-N-((2-(2,6- dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide) are noted but not relevant.

As discussed above, Hansen teaches formulation of (2-(4-chlorophenyl)-N-((2-(2,6- dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide) for treating cancers, such as, leukemia.  The use of carriers, such as, cyclodextrins and buffering agents, in the preparation of pharmaceutical formulation is well known in the art as 
Hansen also sets forth the use of buffering agents in the preparation of pharmaceutical formulations.  Although, the reference does not specifically disclose formic acid, formic acid, like acetic acid, citric acid, etc., is a well-known buffering agent (see for example, US 2018/0353529, paragraph [0068]; 2021/0069653, paragraph [0047]).  As recognized by MPEP § 2144.06, substituting art-recognized equivalents for a known purpose is prima facie obvious, and “an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.” In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Therefore, substituting formic acid, for citrate, acetate, phosphate or other buffering agents, would have been within the level of skill of the ordinary artisan in the pharmaceutical art at the time of the present invention.
In other words, based on the teachings of Hansen and Yokoo and the knowledge in the pharmaceutical art at the time of the present invention, the preparation of formulations comprising the compounds of Hansen, such as, (2-(4-chlorophenyl)-N-((2-(2,6- dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide) utilizing hydroxy-β-cyclodextrin, to increase solubility of the compound and formic acid, to adjust 
Applicant argues Example 1, Table 2 and paragraph [0692], shows an increased 
solubility of (2-(4-chlorophenyl)-N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5- yl)methyl)-2,2-difluoroacetamide) was achieved when formic acid was used as a solvent.  However, the examiner notes that according to Table 2, solubility of the claimed compound increased only in “100% formic acid or 100% DMSO” (see paragraph [0692].  Determining the solubility of a compound in various solvent systems is routine in the pharmaceutical art.
Applicant argues there is nothing in the cited references to suggest such increased solubility.  
Contrary to applicant’s argument, cyclodextrins are known to increase solubility of poorly soluble compounds and it is routine in the preparation of pharmaceutical formulation to test various carriers and mixtures thereof in various amounts in order to obtain a formulation with improve bioavailability of the active agent.  That is, routine experimentation is required and routinely done in the pharmaceutical art for determination of the best carriers, amount(s), etc. necessary to obtain a formulation with optimum bioavailability.  
Here, the skilled artisan in the art would have the reasonable expectation that formulation of any of the compounds of Hansen, including the claimed compound, utilizing known excipients as taught in the art would result in a formulation useful in treating cancer, such as, leukemia.
prima facie obviousness is that all the claimed elements were known in the prior art, and a skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409).
 
In short, the art as discussed above, teaches the use of the claimed compound for treatment of cancer.  The formulation of said compound utilizing known excipients would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.  Applicant has not provided any evidence showing the criticality of the claimed amounts and/or excipient(s).
For these reasons, the rejection of claims 1, 3, 4, 7-11 and 27-34 under 35 USC 103 over Hansen et al. (US 9,499,514) in view of Yokoo et al. (PLOS ONE, 2015 cited by applicant in the IDS submitted 1/31/2019) is maintained and claims 66-68 are rejected under 35 USC 103 over Hansen et al. (US 9,499,514) in view of Yokoo et al. (PLOS ONE, 2015 cited by applicant in the IDS submitted 1/31/2019).

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628